Citation Nr: 1134411	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that determined that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  In a December 2005 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2008 Memorandum Decision, the Court vacated the Board's decision that determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disability and remanded the claim to the Board for readjudication in accordance with that decision.  In January 2009, the Board reopened the Veteran's claim for service connection for a back disability and then remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran's scoliosis clearly and unmistakably pre-existed his entry to service, and did not permanently increase in severity during his period of service.  

2.  The Veteran's current back disability (other than scoliosis) is not related to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing scoliosis was not aggravated by his period of active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The Veteran's current back disability (other than scoliosis) was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).  

On examination in March 1968, prior to entrance into service, no spine disability was noted.  There is additionally no other pre-service evidence that a back disability existed either before or at the time the Veteran entered into service.  The Veteran is therefore entitled to a presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.  In this case, a September 1969 x-ray showed scoliosis of the spine with concavity to the right and slight posterior displacement of the body of T4.  Additionally, a July 2009 VA examination report indicated that the scoliosis seen on the September 1969 x-ray films was most likely congenital/developmental.  The Board therefore finds that the presumption of soundness in this case has been rebutted by clear and unmistakable evidence that the Veteran's scoliosis was congenital and existed prior to service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.303(c) (2010); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).  

Having shown that the presumption of soundness has been rebutted by clear and unmistakable evidence, the next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated in service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004). 

Service medical records show that in June 1968, the Veteran complained of back pain in the kidney area.  It was noted that there was normal urinary frequency.  Another June 1968 treatment entry noted that the Veteran was seen for a backache.  He was found to have lumbar myositis on the right side.  A subsequent June 1968 medical report also indicated that the Veteran complained of back pain.  

A September 1969 treatment entry showed that the Veteran complained of back pain on the right side.  It was noted that three weeks earlier he lifted a twenty gallon can over the side of a ship and strained his back and that he currently had pain in that area.  In another September 1969 entry, the Veteran reported that he had pain in his back when lifting with the right arm.  A subsequent September 1969 consultation report indicated that the Veteran had upper right back pain for the past ten to eleven months on and off and that he had been in pain for the past ten days.  It was noted that he threw a twenty gallon can overboard three weeks earlier and that he had suffered pain in the T3-T4 area since that time.  An X-ray showed scoliosis of the spine with concavity to the right and slight posterior displacement of the body of T4.  Another September 1969 consultation report noted that the Veteran injured his upper back ten days earlier while lifting a heavy object.  X-rays of the thoracic spine were within normal limits, and the impression was strain of the upper back.  On separation examination in January 1970, the Veteran's spine and other musculoskeletal systems were found to be normal.  It was noted that the Veteran fell in 1968 and was seen by a medical officer, but that he currently denied symptoms.  

Post-service VA and private medical records dated from January 1973 to January 2009 show that the Veteran received intermittent treatment for various back problems, including chronic low back pain with sciatica/radiculopathy, lumbosacral strain, thoracic muscle strain, degenerative disc disease of the lumbar spine, degenerative joint disease of the spine, low back pain syndrome, and thoracic scoliosis.  At no time did any treating provider relate the Veteran's back problems to his period of service.  

Private treatment records dated in January 1973 show that the Veteran reported that he twisted his back while throwing tires on a pile.  It was noted he had pain in areas including the left flank.  The physician indicated that he had severe pain in the lumbosacral area and diagnosed him with acute lumbosacral strain.  Private treatment records dated in March 1973 indicate that the Veteran was throwing tires at work when he injured his back.  The impression was recurrent low back pain with sciatica, diminished lumbosacral joint space, and a possible ruptured disc.  A June 1988 report indicates that the Veteran injured his back during a work-related incident that same month during when he was pushed into a metal vat and sustained a hyperextension type of injury to his cervical spine.  

A March 1994 VA general medical examination report noted that the Veteran reported that he injured his back during a naval battle in 1968 when he fell off a ladder when the ship was hit.  The diagnoses included back dysfunction and suspected degenerative arthritis.  In a March 1994 VA spine examination report, the Veteran attributed all of his back discomfort and problems to injuries sustained while in the service.  The diagnosis was low back dysfunction, degenerative arthritis.  

In an April 2002 lay statement, one of the Veteran's fellow servicemen indicated that he had been assigned to the same ship as the Veteran during service.  The serviceman reported recalling an accident in which the Veteran fell several feet onto a metal compartment floor while he was attempting to close a hatch.  He stated that the Veteran had incurred some injuries from that incident and had been taken to a nearby tender ship for medical analysis.  

A May 2002 MRI of the lumbar spine revealed diffuse changes of spondylosis with associated spinal canal and neural foramina stenosis.  

On VA examination in June 2004, the Veteran reported falling 30 feet during service and having severe back pain ever since that incident.  The examiner noted that an MRI of the lumbar spine had demonstrated mild narrowing with disc bulging of L5-S1 with spondylolisthetic changes, and that an EMG had confirmed L5-S1 radiculopathy with no peripheral neuropathy.  The Veteran was noted to be wheelchair-bound and only able to walk a few feet with the use of a cane.  He was found to be unable to do any meaningful activity related to his back pain.  He was able to sit, but prolonged sitting was noted to exacerbate his back pain.  

A Social Security Administration decision dated in October 2004 indicates that the Veteran was denied disability for his spondylitic degenerative disease of the cervical and lumbar spine, plantar fasciitis, lateral epicondylitis, migraine headaches, hiatal hernia, gastritis, duodenitis, peptic ulcer disease, hemorrhoids, and diverticulosis.  

On VA examination in July 2009, the Veteran stated that his original back injury occurred when he fell down a stairway onboard his ship during service.  He complained of experiencing slowly increasing back pain and stiffness ever since this incident.  He reported that over the previous five years, he had suffered from more severe pain and a marked decrease in ability to bend and twist his back.  The Veteran was noted to use a wheelchair and to not be ambulatory, but that was found to be due to his lower leg and knee disorders rather than his back disorder.  He was also noted to be diagnosed with bilateral sensory neuropathy in his feet secondary to his diabetes.  Examination of the spine revealed normal posture, and symmetry in appearance, gait, and muscle tone.  There was some lumbar flattening but no muscle atrophy.  There was objective evidence of pain on active range of motion, but the examiner was unable to perform any range of motion evaluation due to pain in the low back and weakness and pain in the lower extremities.  An x-ray of the lumbar spine showed diffuse discogenic degenerative changes with large marginal osteophytes.  Degenerative discogenic changes were worse at L1, L2, and L5-S1 with vacuum phenomena involving the disc at L5-S1.  Slight retrolisthesis of L5 on S1 was seen, and facet arthropathy was noted to be worse in the lower lumbar spine.  

The examiner diagnosed the Veteran with degenerative arthrosis of the lumbar spine.  Regarding the Veteran's scoliosis of the upper back, the examiner opined that it was less likely as not aggravated during his period of service.  The examiner stated that the scoliosis seen on the September 1969 x-ray films in service was most likely congenital/developmental and not caused by any in-service injury.  The examiner explained that it was unlikely that the apparent minor nature of the scoliosis was aggravated beyond the natural progress of any disease/disorder by a single injury during service.  With respect to the Veteran's lumbar back disorder (other than scoliosis), the examiner opined that it was less likely as not caused by or a result of the Veteran's in-service injury.  The examiner explained that the low back strain that the Veteran suffered in 1968 would not have been enough of an insult to cause the later occurrence of such significant degenerative disease as was seen on current x-rays.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the July 2009 VA medical opinion concluding that the Veteran's pre-existing congenital scoliosis was not aggravated by his period of service and that his lumbar spine disorder (other than scoliosis) was not related to his period of active service is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationale provided for the opinions.  In addition, the Veteran has not provided any contrary competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  Wray v. Brown, 7 Vet. App. 488 (1995).

The Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's congenital scoliosis pre-existed his period of service and was not permanently worsened, or aggravated, during service.  The Board further finds that the weight of the evidence is against a finding that any relationship exists between the Veteran's period of active service and his current lumbar spine disability (other than scoliosis).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence does not support a finding of a medical nexus between military service and the Veteran's back disabilities (other than scoliosis).  The evidence also does not support a finding that the Veteran's pre-existing scoliosis was aggravated during his period of active service.  The Board finds that the evidence of record weighs against such a finding.  Thus, the Board finds that service connection for a back disability is not warranted.  

The Board has considered the Veteran's and his friend's claim that he has a back disability related to his service.  However, as laypersons, the Veteran and his friend are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his friend are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his friend can testify to that which they are competent to observe, such as back pain or the occurrence of a back injury, but they are not competent to relate any back disability medically to his service.

In sum, the Board finds that clear and unmistakable evidence shows that the Veteran's scoliosis clearly and unmistakably pre-existed his period of service and was not aggravated therein.  The weight of the credible evidence also shows that the current lumbar spine disorder (other than scoliosis) is otherwise unrelated to his period of active service or to any incident therein.  Therefore, the Board concludes that the back disabilities were not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and March 2009; a rating decision in February 2002; a statement of the case in December 2002; and supplemental statements of the case in August 2003, May 2004, November 2004, and May 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Indeed, in March 2009, VA requested that the Veteran complete and return authorization forms for additional private medical providers from which he had mentioned receiving treatment.  However, the Veteran has not responded to this request to date.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2010).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.





ORDER

Service connection for a back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


